Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


 Steven Cole, Appellant                                 Appeal from the 124th District Court of
                                                        Gregg County, Texas (Tr. Ct. No. 41312-A).
 No. 06-13-00179-CR         v.                          Opinion delivered by Chief Justice Morriss
                                                        and Justice Moseley, Justice Burgess
 The State of Texas, Appellee                           participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, we modify the trial court’s judgment to delete the assessment of
attorney fees. As modified, the judgment of the trial court is affirmed.
       We note that the appellant, Steven Cole, has adequately indicated his inability to pay costs
of appeal. Therefore, we waive payment of costs.




                                                       RENDERED JULY 27, 2016
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk